Batchelder, J.,
concurring specially: During oral argument, the plaintiff raised the question of whether RSA 151:13-a would prevent her from obtaining the results of tests performed on the blood sample she provided at Mrs. Watkins’ request at a time when Mrs. Watkins was acting on behalf of the committee. This relief was not sought in the plaintiff’s original petition. I concur in today’s holding because I do not understand it to preclude a plaintiff from obtaining the results of such blood tests, which I do not take themselves to be “committee records” as defined by the statute. This case encourages medical personnel in the pursuit of quality care and is of importance in the field of hospital administration, but its scope is necessarily limited. The plaintiff continues to have access to any medical records pertaining to her care and treatment and is only deprived by the statute of what might be considered the work product of the committee.